--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EXECUTION COPY


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.


 
KONARED CORPORATION
 
Senior Convertible Note
 
Issuance Date: January 28, 2014
   

 
FOR VALUE RECEIVED, KonaRed Corporation, a Nevada corporation (the “Company”),
hereby promises to pay to the order of VDF FutureCeuticals, Inc., an Illinois
corporation, or registered and permitted assigns (“Holder”), the Principal (as
defined below) when due, whether on the Maturity Date (as defined below) or
otherwise (in each case in accordance with the terms hereof), and to pay
interest (“Interest”) on any outstanding Principal at a rate per annum equal to
the Interest Rate (as defined below), from the date set forth above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether on the Maturity Date or otherwise (in each case in accordance with the
terms hereof).  To the extent not defined in the relevant provisions of this
Senior Convertible Note (including all Senior Convertible Notes issued in
exchange, transfer or replacement hereof, this “Note”), certain capitalized
terms used in this Note are defined in Section 25.
 
(1)           MATURITY; VOLUNTARY PREPAYMENTS.
 
(a)           Maturity Date.  On the Maturity Date, the Company shall pay to the
Holder (the “Maturity Date Payment”) (i) an amount payable in cash representing
all outstanding Principal at such time, (ii) an amount payable in cash
representing accrued and unpaid Interest and (iii) an amount payable in cash
representing all accrued and unpaid Late Charges, if any.  The “Maturity Date”
shall be the earlier to occur of (x) December 31, 2018, (y) the acceleration of
this Note pursuant to Section 4 and (z) the Termination Date.
 
(b)           Voluntary Prepayments.  Subject to the limitations set forth in
Section 3(a), the Company shall have the right at any time and from time to time
to prepay in cash by wire transfer any outstanding Principal in whole or in
part, subject to prior notice in accordance with the provisions of this
Section 1(b).  The Company shall notify the Holder by written notice of any
prepayment hereunder not later than three (3) Business Days before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the amount of Principal to be prepaid.  Prepayments of any
Principal shall be accompanied by any accrued and unpaid Interest and Late
Charges in respect of such Principal at such time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(2)           INTEREST; INTEREST RATE.  Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year based on actual days elapsed and shall be payable in arrears on each
December 31 during the period beginning on the Issuance Date and ending on, and
including, the Termination Date and on the Termination Date (each, an “Interest
Date”) with the first Interest Date being December 31, 2014.  Interest shall be
payable on each Interest Date in cash by wire transfer; provided that, at the
election of the Company and upon three (3) Business Days’ prior written notice
by the Company to the Holder, any Interest may be added to the principal balance
of this Note (any such Interest, “PIK Interest”) on the applicable Interest Date
(each such date, a “PIK Date”) and such PIK Interest shall bear Interest from
and after the relevant PIK Date at the Interest Rate and shall be payable on
each Interest Date.  All amounts of accrued PIK Interest as of each PIK Date
shall no longer be deemed to be accrued and unpaid Interest on the outstanding
Principal, but shall be considered Principal until paid.  From and after the
occurrence of an Event of Default, the Interest Rate shall be increased to
twelve percent (12.00%) per annum.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default.
 
(3)           CONVERSION OF NOTE.  At any time and at the option of the Holder,
any Principal outstanding under this Note shall be convertible into shares of
Common Stock of the Company, par value $0.001 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 3.
 
(a)           Conversion Right; Conversion Prepayment Right.  At any time, the
Holder shall be entitled to convert all or any portion of the outstanding and
unpaid Conversion Amount into fully paid and nonassessable shares of Common
Stock (a “Share Conversion”) in accordance with Sections 3(b) and 3(c).  The
Company shall not issue any fraction of a share of Common Stock upon any Share
Conversion.  If any Share Conversion would result in the issuance of a fraction
of a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of shares of Common Stock upon conversion of any
Conversion Amount; provided, that the Company shall not be responsible for the
payment of any income taxes that may be incurred by the Holder as a result of
such conversion.  Notwithstanding anything herein to the contrary, upon receipt
by the Company of a Share Conversion Notice, the Company shall have the right
(the “Conversion Prepayment Right”) to pay in cash the Conversion Amount
specified in such Share Conversion Notice and, upon receipt by the Holder of
such cash payment, such Share Conversion Notice shall automatically terminate
and no Share Conversion shall result therefrom; provided that, unless the
Company exercises the Conversion Prepayment Right in respect of any Share
Conversion Notice within five (5) Business Days following receipt of such Share
Conversion Notice, the Company shall be deemed to have waived the Conversion
Prepayment Right in respect of such Share Conversion Notice and the relevant
Share Conversion shall be consummated pursuant to this Section 3.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Conversion Rate For Share Conversion.  The number of shares of
Common Stock issuable upon conversion of any Conversion Amount pursuant to
Section 3(a) shall be the amount determined by dividing (x) such Conversion
Amount by (y) the Conversion Price.
 
(i)           “Conversion Amount” means, at any time, the sum of (A) the
outstanding Principal at such time, (B) accrued and unpaid Interest with respect
to such Principal at such time and (C) accrued and unpaid Late Charges at such
time with respect to such amount being converted.
 
(ii)          “Conversion Price” means, as of any Conversion Date or other date
of determination, and subject to adjustment as provided herein, U.S.$0.65.
 
(c)           Mechanics of Conversion.
 
(i)           Share Conversion Notice.  To convert any Conversion Amount into
shares of Common Stock on any Conversion Date, the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., Chicago
Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit A (the “Share Conversion Notice”) to the Company’s
chief executive officer and chief financial officer, with a copy by facsimile or
email to:
 
KonaRed Corporation
2829 Ala Kalani Kaumaka St., Suite F-133
Koloa, HI 96756
Facsimile: (808) 442-9922 
Attention: Shaun Roberts


With a copy to (which shall not constitute notice):
 
Clark Wilson LLP
900-885 West Georgia Street
Vancouver, BC V6C 3H1
Canada
Facsimile: (604) 687-6314
Attention: Bernard Pinsky


and (B) physically surrender the Note to the Company for cancellation in
connection with such Share Conversion; provided that the Holder shall not be
required to surrender the Note pursuant to this clause (c)(i)(B) if (x) such
Share Conversion occurs prior to the Termination Date or (y) the Conversion
Amount in respect of such Share Conversion does not include all outstanding
Principal and accrued and unpaid Interest and Late Charges.
 
 
 
 

--------------------------------------------------------------------------------

 


 
(ii)          Share Delivery. On or before the first Business Day following the
date of receipt of a Share Conversion Notice in connection with a Share
Conversion, the Company shall transmit by facsimile a confirmation of receipt of
such Share Conversion Notice to the Holder and the Transfer Agent.  On or before
the third Business Day following the later of (A) the date of receipt of a Share
Conversion Notice and, if required pursuant to Section 3(c)(i)(B), the Company’s
receipt of the Note from the Holder and (B) the expiration of any applicable
waiting period under the HSR Act (the “Share Delivery Date”), the Company shall
issue and deliver to such address of the Holder as is set forth in Section 20 or
such other address as specified in the Share Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled.  The Person entitled to
receive the shares of Common Stock issuable upon any Share Conversion shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.
 
(d)           If the expiration of any applicable waiting period under the HSR
Act with respect to any Share Conversion shall not have occurred within sixty
(60) days following the delivery of the Share Conversion Notice in respect of
such Share Conversion, the Holder shall have the right to withdraw such Share
Conversion Notice by delivery of written notice to the Company within five (5)
Business Days after the expiration of such sixty (60) day period and, without
waiving or limiting any other rights of the Holder hereunder (including the
right to convert the Note pursuant to the terms hereof), such Share Conversion
shall be deemed not to have occurred and the Note and the relevant Conversion
Amount shall be deemed to remain outstanding.
 
(4)           RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default”:
 
(i)           the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note, except, in the case of a failure to pay Interest and Late Charges when and
as due, in which case only if such failure continues for a period of at least
three (3) Business Days;
 
(ii)          (x) the Company or any of its Subsidiaries shall fail to make any
payment due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) on any Material Indebtedness and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (y) any other default
or event under any agreement or instrument relating to any Material Indebtedness
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate, or to permit the acceleration of, the maturity of such
Material Indebtedness or (z) any Material Indebtedness shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;
 
(iii)         any representation or warranty made by the Company in or in
connection with any Transaction Agreement shall prove to have been untrue in any
material respect when made or deemed to be made;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv)        (x) default by the Company in the due observance or performance of
any covenant or agreement contained in this Note and such default shall continue
for twenty (20) Business Days after written notice thereof to the Company by the
Holder or (y) default by the Company in the due observance or performance of any
covenant or agreement contained in any Transaction Agreement (other than this
Note) after giving effect to any applicable grace periods;
 
(v)         the Company or any of its Subsidiaries shall (i) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official (a “Custodian”) for itself or for a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
become unable, or admit in writing its inability, to pay its debts as they
become due, (iv) voluntarily or involuntarily dissolve, liquidate or wind up its
affairs, or (v) take action for the purpose of effecting any of the foregoing;
 
(vi)        a proceeding under any bankruptcy, reorganization, arrangement of
debts, insolvency or receivership law (collectively, “Bankruptcy Law”) is filed
by or against the Company or any of its Subsidiaries, or the Company or any of
its Subsidiaries takes any action to authorize any of the foregoing matters, and
in the case of any such proceeding instituted against the Company or any of its
Subsidiaries (but not instituted by the Company or any of its Subsidiaries),
either such proceeding shall remain undismissed or unstayed for a period of 30
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee or other similar official for the Company or any of its
Subsidiaries or any substantial part of its property) shall be granted or shall
occur;
 
(vii)       a final, non-appealable judgment or series of judgments for the
payment of money aggregating in excess of $100,000 is rendered against the
Company or any of its Subsidiaries and which judgments are not, within thirty
(30) days after the entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within thirty (30) days after the expiration of such stay;
 
(viii)      any breach or failure in any respect to comply with Section 7 of
this Note;
 
(ix)         any of the Governmental Approvals or any other consent or approval
necessary for the continuing operation of the Company or any of its Subsidiaries
shall cease to be in full force and effect;
 
(x)          for any reason any Transaction Agreement shall not be in full force
and effect or shall not be enforceable in accordance with its terms, or any
security interest or lien granted pursuant thereto shall fail to be perfected or
to have its intended priority, or any party thereto other than the Holder shall
contest the validity of any Lien granted under, or shall disaffirm its
obligations under any Transaction Agreement;
 
(xi)         an ERISA Event described in clause (b) of the definition thereof
shall have occurred or any other ERISA Event shall have occurred that, when
taken together with all other such ERISA Events, could reasonably be expected to
result in liability of the Company and its ERISA Affiliates in an aggregate
amount exceeding $100,000;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(xii)        any portion of the Collateral (as defined in the Security
Agreement) shall be transferred or otherwise disposed of, either voluntarily or
involuntarily, in any manner not permitted by the Security Agreement or shall be
lost, stolen, damaged or destroyed and such loss, theft, damage or destruction
is not covered materially by insurance;
 
(xiii)       for any reason, the Company or any of its Subsidiaries ceases to
operate its business or ceases to own any of its Governmental Approvals
necessary for the continuing conduct of its business; or
 
(xiv)      a Change in Control shall occur.
 
(b)           Rights Upon an Event of Default.
 
(i)           If an Event of Default has occurred and the Holder has provided
written notice to the Company of such Event of Default, the unpaid principal of
this Note shall bear interest at a rate of twelve percent (12.00%) per annum
from the occurrence and during the continuance of such Event of Default.  Upon
the occurrence of an Event of Default, except in the case of the events
described in paragraphs (v) and (vi) above:  (X) the Holder may, by written
notice to the Company, accelerate the maturity of this Note whereupon the entire
amount of Principal, together with all accrued and unpaid Interest and Late
Charges thereon and all other obligations of the Company hereunder, shall become
due and payable immediately; provided, however, that with respect to an Event of
Default described in paragraph (v) or (vi) above, this Note, and all such
Principal, Interest, Late Charges and other obligations of the Company hereunder
shall automatically become due and payable without presentment, demand, notice
of nonperformance, protest, notice of protest or notice of dishonor, all of
which are expressly waived by the Company and (Y) the Holder may exercise all or
any other remedies provided in the Security Agreement or any other Transaction
Agreement or available at law or equity.
 
(ii)          Demand, presentment, protest and notices of nonpayment, protest,
dishonor and acceptance are hereby waived by the Company.  The Company also
waives the benefit of all valuation, appraisal and exemption laws and the
posting of any bond required of the Holder in connection with any judicial
process to realize on the Collateral, to enforce any judgment or other court
order entered in favor of the Holder or to enforce by specific performance,
temporary restraining order, or preliminary or permanent injunction, this Note
or any other Transaction Agreement.  The Company waives the right, if any, to
the benefit of, or to direct the application of, any Collateral.  The Company
hereby acknowledges that the Holder has no obligation to resort to any
Collateral or make claim against any other Person before seeking payment or
performance from the Company.
 
(iii)         In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, the Holder is
hereby authorized at any time or from time to time, without notice to the
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all balances held by it at
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
any of its offices for the account of the Company (regardless of whether such
balances are then due to the Company) and any other properties or assets any
time held or owing by the Company to or for the credit or for the account of the
Company against and on account of any of the Secured Obligations (as defined in
the Security Agreement) then due.  The Company hereby agrees that the foregoing
provisions are intended to be construed so as to satisfy the requirements of
Section 553 of the Federal Bankruptcy Code or amendments thereto (including any
requirement of mutuality of obligations therein).
 
(5)           RIGHTS UPON CORPORATE EVENTS.  In addition to and not in
substitution for any other rights hereunder (but not in duplication of any
adjustment made pursuant to Section 6), prior to the consummation of any
transaction pursuant to which all holders of outstanding shares of Common Stock
are entitled to receive securities or other assets with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to insure that the Holder will thereafter have the
right to receive upon any Share Conversion, (i) in addition to the shares of
Common Stock receivable upon such Share Conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the terms of conversion set forth in Section 3.  Provision made pursuant to the
preceding sentence shall be in a form and substance satisfactory to the
Holder.  The provisions of this Section 5 shall apply similarly and equally to
successive Corporate Events and shall be applied without regard to any
limitations on the conversion of this Note.
 
(6)           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Adjustment of Conversion Price upon Issuance of shares of Common
Stock.  If at any time after the Issuance Date the Company issues or sells, or
in accordance with this Section 6(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company) for a consideration per
share less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale (the foregoing, a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the product of (A) the
Applicable Price and (B) the quotient determined by dividing (1) the sum of (I)
the product derived by multiplying the Applicable Price times the number of
shares of Common Stock Deemed Outstanding immediately prior to such Dilutive
Issuance plus (II) the consideration, if any, received (or deemed to be
received) by the Company upon such Dilutive Issuance, by (2) the product derived
by multiplying (I) the Applicable Price by (II) the number of shares of Common
Stock Deemed Outstanding immediately after such Dilutive Issuance.  For purposes
of determining the adjusted Conversion Price under this Section 6(a), the
following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 6(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
of any such Option or upon conversion or exchange or exercise of any Convertible
Securities issuable upon exercise of such Option” shall be equal to the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon granting or sale of
the Option, upon exercise of the Option and upon conversion or exchange or
exercise of any Convertible Security issuable upon exercise of such Option. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities.
 
(ii)          Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance of sale of such Convertible Securities for
such price per share.  For the purposes of this Section 6(a)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 6(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(iii)         Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for shares of Common Stock changes at any time, the
Conversion Price in effect at the time of such change shall be adjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 6(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv)        Calculation of Consideration Received.  In case any Option or
Convertible Securities are issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction in
which no specific consideration is allocated to such Options or Convertible
Securities by the parties thereto, the Options or Convertible Securities will be
deemed to have been issued for a consideration of $.01.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the closing sale price of such securities (if
then traded on a national securities exchange or over-the-counter market) on the
date of receipt.  If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be.  The fair value of any consideration other than cash or securities will be
determined jointly by the Company and the Holder.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth day following the
Valuation Event by an independent, nationally recognized appraiser jointly
selected by the Company and the Holder.  The determination of such appraiser
shall be deemed binding upon all parties absent manifest error.  The fees and
expenses of such appraiser shall be borne by the party whose determination or
fair value most differs from such appraiser’s determination.
 
(v)         Record Date.  If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(b)           Adjustment of Conversion Price upon Subdivision or Combination of
shares of Common Stock.  If the Company at any time on or after the Issuance
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced.  If the Company at any time on
or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 6 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 6.
 
(7)           RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation.  The Company initially shall reserve out of its
authorized and unissued shares of Common Stock a number of shares of Common
Stock for the Note equal to the maximum number of shares of Common Stock into
which the Conversion Amount of the Note would be convertible as of the first
Interest Date if the Company failed to pay all Alternative Minimum Payments
payable under the License Agreement during the period beginning on the Issuance
Date and ending on such first Interest Date.  So long as the Note is
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the conversion of the Note, the number of shares of
Common Stock as shall from time to time be necessary to effect the conversion of
all amounts owing under this Note pursuant to Section 3 (the “Required Reserve
Amount”).
 
(b)           Insufficient Authorized Shares.  If at any time while the Note
remains outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of all amounts owing under this Note at least a number
of shares of Common Stock equal to the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the
Note.  Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall take all necessary actions to obtain
stockholder approval of an increase in the number of authorized shares of Common
Stock.  In connection with a meeting of stockholders, the Company shall provide
each stockholder with a proxy statement and shall use its reasonable best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its Board of Directors to recommend to the
stockholders that they approve such proposal.
 
(8)           VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law, including but not limited to
applicable laws of the State of Nevada, and as expressly provided in this Note.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(9)           RANK; ADDITIONAL INDEBTEDNESS; LIENS.
 
(a)           Rank.  No Indebtedness of the Company or its Subsidiaries shall
rank senior to the payments due under this Note without the prior written
consent of the Holder.
 
(b)           Incurrence of Indebtedness.  So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Note and (ii)
Permitted Indebtedness.
 
(c)           Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including intellectual property, accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.
 
(d)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness except for payments of principal or interest required
pursuant to Permitted Indebtedness described under clause (i) or (ii) of the
definition of Permitted Indebtedness, whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, an Event of Default has occurred and is continuing.
 
(10)         COMPANY REPRESENTATIONS.  The Company represents and warrants to
the Holder that:
 
(a)           Organization; Power; Subsidiaries.  The Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a material adverse
effect on the business, assets, operations, condition (financial or otherwise)
or prospects of the Company, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.  Except as
set forth on Schedule 10 attached hereto, there are no outstanding commitments
or other obligations of the Company to issue, and no Options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of the Company.  As of the Issuance Date, the Company has
no Subsidiaries.
 
(b)           Authorization; Enforceability.  This Note and the transactions
contemplated hereby are within the Company’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders.  This Note has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Governmental Approvals; No Conflicts.  This Note and the
transactions contemplated hereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the
Transaction Agreements, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
other than Liens created under the Transaction Agreements.
 
(d)           Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
(11)         [INTENTIONALLY OMITTED].
 
(12)         CHANGE TO TERMS OF THE NOTE.  Any amendment, supplement or
modification of or to any of the provisions of this Note shall be effective only
if it is made in writing and signed by the Company and the Holder.
 
(13)         TRANSFER.  This Note may be offered, sold, assigned or transferred,
in whole or in part, by the Holder without the consent of the Company.
 
(14)         REISSUANCE OF THIS NOTE.
 
(a)           Transfer.  If this Note is to be transferred in accordance with
Section 13, the Holder shall surrender this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Holder a new Note
(in accordance with Section 14(c)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 14(c)) to the Holder representing the outstanding
Principal not being transferred.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 14(c)) representing the outstanding Principal.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Issuance of New Notes.  If the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal outstanding at such time (or in the case of a new Note being
issued pursuant to Section 14(a), the Principal designated by the Holder, which
shall not exceed the Principal outstanding under this Note immediately prior to
such issuance of new Notes), (iii) shall have an issuance date, as indicated on
the face of such new Note, which is the same as the Issuance Date of this Note,
(iv) shall have the same rights and conditions as this Note and (v) shall
represent accrued Interest and Late Charges (if any) on the Principal and
Interest of this Note, from the Issuance Date.
 
(15)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and the other
Transaction Agreements at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to seek an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
(16)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS; EXPENSES.
 
(a)           If (i) this Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the Holder otherwise takes action to collect amounts due under
this Note or to enforce the provisions of this Note or (ii) there occurs any
bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors’ rights and involving a claim under this Note, then
the Company shall pay the documented costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.
 
(b)           The Company shall pay all out-of-pocket expenses incurred by the
Holder, including the fees, charges and disbursements of any counsel for the
Holder, in connection with the enforcement or protection of its rights in
connection with this Note and any other Transaction Agreement, including its
rights under this Section, or in connection with the Principal evidenced hereby,
including all such out-of-pocket expenses incurred during  any workout,
restructuring or negotiations in respect of such Principal and any other
obligations in respect hereof.
 
(17)         SECURITY AGREEMENT. The payment of Principal, Interest, Late
Charges and all other obligations of the Company hereunder is secured by a
security interest in certain collateral of the Company as described in the
Security Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(18)         CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof.  The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
(19)         FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
(20)         NOTICES; PAYMENTS.
 
(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given as follows:
 
(i)           if to the Company, to it at KonaRed Corporation, P.O. Box 701,
Kalaheo, Hawai’i 96741, Attention of Shaun Roberts (Telecopy No. (808) 442-9922;
Email: shaun@konared.com); and
 
(ii)          if to the Holder, to it at VDF FutureCeuticals, Inc., 300 West
Sixth Street, Momence, Illinois 60954, Attention of John M. Hunter (Telecopy
No. (815) 352-1598).
 
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Note, including in reasonable detail a description of
such action and the reason therefore.  Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any pro rata subscription offer to holders of shares
of Common Stock or (C) for determining rights to vote with respect to any
transaction described in Section 5, dissolution or liquidation, provided in each
case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
(b)           Payments.  Whenever any payment of cash is to be made by the
Company to the Holder pursuant to this Note, such payment shall be made in
lawful money of the United States of America by wire transfer of immediately
available funds to the bank account specified by the Holder to the Company in
writing prior to such payment. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day.  Any amount
of Principal which is not paid when due shall result in a late charge being
incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twelve percent (12.00%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).
 
(21)         CANCELLATION.  After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note has been paid in full on the
Termination Date, whether by payment of cash or upon the conversion of all such
amounts outstanding under the Note as set forth in Section 3, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(22)         WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and any other Transaction Agreement.
 
(23)         GOVERNING LAW.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.
 
(24)         INTEREST RATE LIMITATION.  Notwithstanding anything herein to the
contrary, if at any time the Interest applicable to any Principal, together with
all Late Charges and other amounts which are treated as Interest on such
Principal under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Holder in accordance with applicable law, the
rate of interest payable in respect of such Principal hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the Interest and Charges that would have been payable
in respect of such Principal but were not payable as a result of the operation
of this Section shall be cumulated and the Interest and Charges payable to the
Holder in respect of other Principal or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
Interest thereon, shall have been received by the Holder.
 
(25)         CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
(a)           “Average Closing Price” means the average closing price of the
Common Stock on any national securities exchange or trading system or
over-the-counter market on which the Common Stock is then principally traded
during the ten (10) trading day period immediately prior to the date in
question.
 
(b)           “Benefit Plan” means any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York and Carson City, Nevada
are authorized or required by law to remain closed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           “Change in Control” means (a) any sale, transfer, lease or license
of all or substantially all of the assets of the Company in a transaction or
series of related transactions, (b) any merger, consolidation or reorganization
that results in any Person or group (within the meaning of the Securities
Exchange Act of 1934, as amended, and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) (other than Shaun Roberts
and Dana Roberts or any trust set up solely for the benefit of Shaun Roberts or
Dana Roberts and/or their descendents) owning in excess of 50% of the
outstanding voting power of the Company, (c) any issuance or sale or series of
issuances or sales of capital stock of the Company by the Company or any holder
of such capital stock that results in any Person or group (within the meaning of
the Securities Exchange Act of 1934, as amended, and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) (other than
Shaun Roberts and Dana Roberts or any trust set up solely for the benefit of
Shaun Roberts or Dana Roberts and/or their descendents) owning in excess of 50%
of the outstanding voting power of the Company or (d) the voluntarily or
involuntarily dissolution or liquidation of the Company or winding up of the
Company’s affairs, or the taking by the Company of any action to effect any of
the foregoing.
 
(e)           “Common Stock” has the meaning given such term in Section 3.
 
(f)           “Common Stock Deemed Outstanding” means, at any given time, the
number of shares of Common Stock actually outstanding at such time, plus the
number of shares of Common Stock issuable upon the exercise or conversion of all
outstanding Options or Convertible Securities, such number to be determined in
the manner set forth in Section 6(a)(i) and 6(a)(ii), regardless of whether the
Options or Convertible Securities are actually exercisable at such time, but
excluding (i) any shares of Common Stock owned or held by or for the account of
the Company and (ii) solely for purposes of Section 6 and not for purposes of
Section 3, shares of Common Stock issuable upon conversion of this Note.
 
(g)           “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  The terms “Controlling” and “Controlled” have meanings correlative
thereto.
 
(h)           “Conversion Amount” has the meaning given such term in Section
3(b).
 
(i)            “Conversion Date” means any date on which all or any portion of
this Note is converted in accordance with Section 3(a).
 
(j)            “Conversion Price” has the meaning given such term in Section
3(b).
 
(k)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(l)           “ERISA” mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, regulations promulgated thereunder and any
successor thereto.
 
(m)          “ERISA Affiliate” means any entity (whether or not incorporated)
that, together with the Company is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(n)           “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived);
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Company or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Benefit Plan
or Multiemployer Plan; (e) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or Plans or to appoint a trustee to
administer any Benefit Plan; (f) the adoption of any amendment to a Benefit Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Tax Code or Section 307 of ERISA; (g) the receipt by the Company or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Company or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” involving a
Benefit Plan with respect to which the Company or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Tax Code) or
with respect to which the Company or any such Subsidiary could otherwise be
liable; or (i) any other event or condition with respect to a Benefit Plan or
Multiemployer Plan that could result in liability of the Company or any
Subsidiary of the Company.
 
(o)           “Event of Default” has the meaning given such term in Section
4(a).
 
(p)           “Governmental Approval” means any license, permit or certificate
of public convenience and necessity issued or required to be issued to the
Company or any of its Subsidiaries by any Governmental Authority.
 
(q)           “Governmental Authority” means any United States federal, state,
local or other political subdivision thereof and any United States or foreign
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
(r)            “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
 
(s)           “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Indebtedness secured thereby has been assumed, (g) all guarantees by such Person
of Indebtedness of others, (h) all capital lease obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person under sale and leaseback transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
(t)            “Interest Rate” means seven percent (7.00%) per annum, subject to
adjustment pursuant to Section 2.
 
(u)           “Investor Rights Agreement” means the Investor Rights Agreement
dated as of January 28, 2014 by and between the Company and the Holder.
 
(v)           “Late Charges” has the meaning given such term in Section 20(b).
 
(w)          “License Agreement” means the License Agreement dated as of January
28, 2014 by and between the Company and the Holder, pursuant to which the
Company grants to the Holder the right to use the trademarked name
“Coffeeberry”, provides use of the Holder’s human clinical science on
Coffeeberry and grants a license to the Company to use the Holder’s patented
process to extract any portion of the Coffeeberry for any use.
 
(x)           “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
(y)           “Material Indebtedness” means Indebtedness (other than this Note)
of any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $50,000.
 
(z)           “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
(aa)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(bb)        “Permitted Indebtedness” means (i) the Indebtedness set forth in
Schedule 9(b) attached hereto, (ii) trade payables incurred in the ordinary
course of business, (iii) other Indebtedness not exceeding $500,000 in the
aggregate at any one time outstanding and (iv) any other Indebtedness consented
in writing by the Holder.
 
(cc)         “Permitted Liens” means the following:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)           any Lien for taxes, fees, assessments or other governmental
charges or levies not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with generally accepted accounting principals in the United States
(“GAAP”);
 
(ii)          any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent,
other than any Lien imposed by ERISA;
 
(iii)         any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent and for
which adequate reserves have been established in accordance with GAAP;
 
(iv)        Liens (A) upon or in any equipment acquired or held by the Company
or any of its Subsidiaries to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, or (B) existing on such equipment at the time of its
acquisition;  provided that (x) such Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, (y) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement and (z) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(v)         Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase;
 
(vi)        leases or subleases and licenses and sublicenses granted to others
in the ordinary course of the Company’s business, not interfering in any
material respect with the business of the Company and its Subsidiaries taken as
a whole;
 
(vii)       Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default;
 
(viii)      Liens securing the Company’s obligations under this Note;
 
(ix)         Liens arising out of pledges or deposits under workmen’s
compensation laws, unemployment insurance, old age pensions, or other social
security benefits or other like benefits incurred in the ordinary course of
business other than any Lien imposed by ERISA;
 
(x)          Liens incurred or deposits made in the ordinary course of business
to secure surety bonds provided that such Liens shall extend only to cash
collateral for such surety bonds;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(xi)         statutory and common law rights of setoff and other Liens, similar
rights and remedies arising as a matter of law encumbering deposits of cash,
securities, commodities and other funds in favor of banks, financial
institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;
and
 
(xii)        Liens listed on Schedule 9(c) attached hereto.
 
(dd)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation (including a not-for-profit), a
trust, an estate, an unincorporated organization, an association, any other
entity and a government or any department or agency thereof.
 
(ee)         “PIK Date” has the meaning given such term in Section 2.
 
(ff)          “PIK Interest” has the meaning given such term in Section 2.
 
(gg)        “Principal” means, at any time, an amount equal to the sum of (i)
the aggregate amount of accrued and unpaid Designated Alternative Minimum
Payments (as defined in the License Agreement) at such time, plus (ii) the
aggregate amount of PIK Interest at such time.
 
(hh)        “Registration Rights Agreement” means the Registration Rights
Agreement dated January 28, 2014 by and between the Company and the Holder.
 
(ii)           “Security Agreement” means the Security Agreement dated as of the
date hereto by and between the Company and the Holder.
 
(jj)           “Settlement Agreement” means the Settlement Agreement dated
January 28, 2014 by and between the Company and the Holder.
 
(kk)         “Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
 
(ll)           “Tax Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
 
(mm)       “Termination Date” means the date (1) the License Agreement is
terminated pursuant to its terms and (2) all accrued and unpaid Principal,
Interest, Late Charges and other obligations arising hereunder are paid in cash
and/or converted into Common Stock of the Company pursuant to the terms hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(nn)         “Transaction Agreements” means this Note, the Security Agreement,
the Settlement Agreement, the License Agreement, the Investor Rights Agreement
and the Registration Rights Agreement and all other agreements, documents and
instruments delivered in connection therewith.  Any reference in this Note or
any other Transaction Agreement to a Transaction Agreement shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Note or such
Transaction Agreement as the same may be in effect at any and all times such
reference becomes operative.
 
(oo)        “Transfer Agent” means American Stock Transfer & Trust Company.
 
(pp)        “UCC” means the Uniform Commercial Code as in effect from time to
time in the State of New York or any other state the laws of which are required
to be applied in connection with the issue of perfection of security interests.
 
(qq)        “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 

 
KONARED CORPORATION
     
By:
“Shaun Roberts”
   
Name:
   
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Senior Convertible Note
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
KONARED CORPORATION
CONVERSION NOTICE
 
Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by KonaRed Corporation (the “Company”).  In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock of the Company, par value $.001 per share (the “Common Stock”), as
of the date specified below.
 

 
Date of
Conversion:                                           ________________________________________________
     
Aggregate Conversion Amount to be converted:__________________________



 
 
Please confirm the following information:
 

 
Conversion Price:
_______________________________________________
     
Number of shares of Common Stock to be issued:
________________________

 
 
Please issue the shares of Common Stock into which the Note is being converted
in the following name and to the following address:
 
Issue to:
_______________________________________________________
     
_______________________________________________________
     
_______________________________________________________

 
 
Facsimile Number:
_______________________________________________

 
Authorization:
____________________________________________________

 

 
By:
______________________________________________________
           
Title:
________________________________________________
       
Dated:
______________________________________________________________
   

 

 
Account Number:
_____________________________________________

 

 
(if electronic book entry transfer)
         
Transaction Code Number:
______________________________________
       
(if electronic book entry transfer)
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
_________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated  ___________ from the
Company acknowledged and agreed to by _______________.
 

 
KONARED CORPORATION
     
By:
     
Name:
   
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9(b)
 
INDEBTEDNESS
 
Nil
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9(c)
 
LIENS
 
Nil
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 10
 
OPTIONS, WARRANTS, ETC.
 
Warrants
 
 
-
2,888,888 Warrants to an offshore entity at a price of US$0.65 on October 4,
2013 exercisable for a period of 5 years from the date of issuance

 
 
-
77,778 Warrants to an offshore entity at a price of US$0.65 on October 17, 2013
exercisable for a period of 5 years from the date of issuance

 
 
-
1,000,000 Warrants to an offshore entity at a price of US$0.65 on November 22,
2013 exercisable for a period of 5 years from the date of issuance

 
 
-
1,136,364 Warrants to US entity at a price of US$0.65 on January 28, 2014
exercisable for a period of 5 years from the date of issuance

 
 
-
681,818 Warrants to an offshore entity at a price of US$0.65 on January 28, 2013
exercisable for a period of 5 years from the date of issuance

 
Options
 
 
-
1,000,000 three-year options to purchase shares of our common stock, exercisable
at a price of $0.45 per share, if the common stock of our company is trading
above a strike price point of $1.00 per share, in whole or in part, after one
year from the date of the employment agreement entered into on October 4, 2013

 
 
-
Bonus shares issuable to Mr. Roberts pursuant to an Executive Annual
Compensation Plan attached as Exhibit A to the employment agreement entered into
on October 4, 2013 (attached to current report on Form 8-K filed October 10,
2013).

 
 
-
1,000,000 five-year options to purchase shares of our common stock, exercisable
at a price of $0.45 per share, if the common stock of our company is trading
above a strike price point of $1.00 per share, in whole or in part, after one
year from the date of the consulting agreement dated October 4, 2013

 
 
-
250,000 ten-year options to purchase shares of our common stock, exercisable at
a price of $0.70 per share issued to a consultant on November 25, 2013

 
 
-
1,000,000 ten-year options to purchase shares of our common stock, exercisable
at a price of $0.74 per share issued to a director and officer on December 12,
2013

 
 
-
750,000 ten-year options to purchase shares of our common stock, exercisable at
a price of $0.81 per share issued to a director on January 7, 2014

 
 
 

--------------------------------------------------------------------------------